Title: To James Madison from George Thompson, 26 June 1811 (Abstract)
From: Thompson, George
To: Madison, James


26 June 1811, Shawanee Springs, Kentucky. Has seen the late act of Congress laying off districts in Orleans Territory, in each of which a land office is to be opened. Recommends Abraham J. McDowell as register for one of those offices. “He is a native Kentuckian; a fine person, his manners very interesting, his politicks truly republican.” Adds in a postscript, “In the foregoing letter [I] addressed you in your Public Character, I now feel a wish to speak to you as an old acquaintance & friend, whom I have not seen for many years. I am confident you will be pleased to hear that I am happily settled in this country and doing well. I hear from you almost every week, and to know that your countrymen respect you in Public and private life is extremely grateful to yr. old friend.”
